     Case 2:20-cv-07986-ODW-JEM Document 12 Filed 02/26/21 Page 1 of 1 Page ID #:191



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
       EMERIE NELSON TIMS,                       )    Case No. CV 20-7986-ODW (JEM)
12                                               )
                           Petitioner,           )
13                                               )    ORDER ACCEPTING FINDINGS AND
                    v.                           )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
       B. VON BLANCKENSEE, et al.,               )
15                                               )
                           Respondents.          )
16                                               )
17
             Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
       records on file, and the Report and Recommendation of the United States Magistrate
19
       Judge. No Objections to the Report and Recommendation have been filed within the time
20
       allowed for Objections. The Court accepts the findings and recommendations of the
21
       Magistrate Judge.
22
             IT IS ORDERED that Judgment shall be entered dismissing this action with prejudice.
23

24
       DATED: February 26, 2021
25                                                         OTIS D. WRIGHT, II
                                                     UNITED STATES DISTRICT JUDGE
26

27

28
